PER CURIAM.
Plaintiff in error was convicted and sentenced upon an indictment charging possession of intoxicating liquor in violation of the National Prohibition Act. His attack on the judgment centers upon the alleged unlawful search without warrant, and seizure of certain kegs of beer in an automobile of which plaintiff in error was in possession, the specific errors relied on being the denial of his motion for a return of the seized beer, and the admission of evidence obtained through the ■search and seizure. Brief for plaintiff in error’ was filed before the decision was handed down by the United States Supreme Court in Carroll and Kiro v. United States, 45 S. Ct. 280, 69 L. Ed. —, decided March 2, 1925, whereby it was definitely settled that, where officers have reasonable ground to believe that an automobile or other conveyance contains contraband liquor, they may lawfully stop and search' the conveyance, and seize any such liquor so found therein. There thus remains here only the question whether the record discloses facts wherefrom the officers had reasonable ground to believe that plaintiff in error had in his possession in this automobile such liquor. It will hardly be controverted that the record is fairly alive with facts and circumstances abundantly showing reasonable ground for the belief that this automobile did then contain unlawful, liquor, as the search disclosed. In this state of the record the judgment must be, and it is, affirmed.